DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 9, line 25 to page 10, line 10, filed 24 January 2022, with respect to the 35 USC 112(b) rejection of claims 9-12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 9-12 has been withdrawn in view of the amendments to the claims. 

3.	Applicant’s arguments, see 10, line 21 to page 15, line 25, especially page 11, line 17 to page 15, line 2, filed 24 January 2022, with respect to the 35 USC 102 and 103 rejections of claims  1-4 and 6-15 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims  1-4 and 6-15 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the apparatus of claim 1 comprising the recited first gas transport device having a suction side connected to the second retentate stream and a discharge side connected to a continuing stream that places the first retentate stream in fluid communication with the first gas transport device. The Examiner also agrees with Applicants that the prior art made of record fails to teach or fairly suggest the method of claim 1 including providing the recited gas transport device and providing the recited controller, wherein the controller adjust a speed of rotation of the gas transport device in response to a change is one or more process parameters associated with the first retentate stream.



Allowable Subject Matter

5.	Claims 1-4, 6-16 and 18-20 are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 24, 2022